          Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     )
                                             )
                v.                           )       1:21CR40
                                             )       Detention Hrg: May 12, 2021
DAVID LEE JUDD                               )


 DAVID JUDD’S MOTION FOR RELEASE PENDING THE OUTCOME OF HIS CASE

                                       INTRODUCTION

       David Lee Judd (“Mr. Judd”), through counsel, respectfully opposes the government’s

motion for detention in this case and seeks his release on conditions of home confinement and

whatever other conditions the Court deems appropriate pursuant to the Bail Reform Act, 18 U.S.C.

§ 3142.

       Mr. Judd is a 35-year-old with no history of violence. He is a college graduate and has

earned a degree in hospitality management. At the time of his arrest, he was living in his family’s

home with his mother and ailing grandmother. After he lost his job as a manager at Chick-fil-a

restaurant due to the pandemic, Mr. Judd devoted his time to providing full-time care for his

grandmother. Mr. Judd is known in his community to be peaceful and law-abiding. An active

member of his church, prior to his arrest, he taught Bible studies to adults every Sunday and

continues to lead fellowship for inmates at the Northern Neck Regional Jail, where he is detained.

          In addition to his religious devotion, Mr. Judd is a passionate conservative. And as a

committed supporter of President Trump, Mr. Judd made plans to attend the widely promoted rally

on January 6th, 2021. Mr. Judd was so excited to hear the President speak that he arrived at 2 a.m.

to get a “good seat” on the Capitol grounds. Unlike many of the other protestors, he did not bring

any covert communication devices, paramilitary gear, or a weapon to the rally, despite lawfully

                                                 1
         Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 2 of 15




owning a firearm. Unlike the defendants who have been preventatively detained in these cases, he

never intended to cause anyone physical harm and he did not injure anyone.

       Mr. Judd was arrested in his home in Dallas, Texas on March 26, 2021. See Arrest Warrant,

Doc. No. 5. He waived a detention hearing in the arresting district. On April 16, 2021, Mr. Judd

was charged by Indictment with one count of 8 U.S.C. § 111 (Assaulting, Resisting, or Impeding

Certain Officers or Employees); one count of 18 U.S.C. § 111(b) (Assaulting, Resisting, or

Impeding Certain Officers or Employees While Using a Deadly or Dangerous Weapon); one count

of 18 U.S.C. § 1512(c)(2) (Obstruction of an Official Proceeding); one count of 18 U.S.C. §

231(a)(3) (Certain Acts During Civil Disorder); one count of 18 U.S.C. §§ 1752(a)(2) and

(b)(1)(A) (Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a Deadly

or Dangerous Weapon); one count of 18 U.S.C. §§ 1752(a)(4) and (b)(1)(A) (Engaging in Physical

Violence in a Restricted Building or Grounds with a Deadly or Dangerous Weapon); one count of

40 U.S.C. § 5104(e)(2)(D) (Disorderly Conduct in a Capitol Building); and one count of 40 U.S.C.

§ 5104(e)(2)(F) (Act of Physical Violence in the Capitol Grounds or Buildings). Each of these

alleged offenses stem from the events at the Capitol on January 6th, 2021.

       It took over one month for Mr. Judd to be transferred to this District. He was arraigned at

his initial appearance on April 30, 2021. Undersigned counsel was appointed at the initial

appearance and a detention hearing was scheduled for May 12, 2021.

       The government seeks detention based primarily on evidence that Mr. Judd tossed a small

firecracker into a crowd of people. First, any allegation of intent to cause harm, including bodily

injury, is speculative. Indeed, he tossed it in the vicinity of his fellow protestors, not the police.

Second, the video clearly shows that after he tossed it, nothing happened. No one was injured.

Under these circumstances, the government cannot establish that the firework qualifies as a



                                                  2
         Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 3 of 15




“dangerous weapon.” Therefore, detention is not warranted under 18 U.S.C. § 3142(f)(1). As

such, the government must rely on § 3142(f)(2), which requires evidence that there is a serious

risk that Mr. Judd will flee; or, in the alternative, a serious risk that Mr. Judd will obstruct or

attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or

intimidate, a prospective witness or juror. 18 U.S.C. § 3142(f)(2). Because the government clearly

cannot satisfy either basis, there are no grounds for detention in this case.

       Moreover, even if the Court were to find that the firework qualifies as a dangerous weapon,

the DC Circuit’s controlling holding in Munchel v. United States proscribes detention here: given

the complete lack of evidence that he ever previously or subsequently planned or participated in

political violence, the government cannot articulate a specific danger to the community beyond

the scope of the January 6th events. 991 F.3d 1273, 1283 (D.C. Cir. 2021). Without any extrinsic

basis to support a proclivity towards violence, the government relies exclusively on video footage

that appears to depict Mr. Judd throwing a small firecracker on January 6th. For reasons discussed

below, that single act—through which he neither intended to cause bodily harm nor actually caused

any bodily harm—cannot override all of the other factors that weigh strongly in favor of release.

                                               ARGUMENT

       Consistent with the presumption of innocence and the Eighth Amendment prohibition

against excessive bail, the Bail Reform Act of 1984 provides that a defendant should be released

pending trial on personal recognizance or “subject to the least restrictive further conditions, or

combination of conditions that . . . will reasonably assure the appearance of the person as required

and the safety of any other person and the community.” 18 U.S.C. §§ 3142(b), (c)(1)(B).

       The Supreme Court has explained: “In our society liberty is the norm, and detention prior

to trial or without trial is the carefully limited exception.” United States v. Salerno, 481 U.S. 739,



                                                  3
           Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 4 of 15




755 (1987); see also United States v. Singleton, 182 F.3d 7, 9 (D.C. Cir. 1999) (“Detention until

trial is relatively difficult to impose.”). As a general rule, courts should refuse to release defendants

on bail “[o]nly in rare circumstances,” and “only for the strongest of reasons.” United States v.

Motamedi, 767 F.2d 1403, 1405, 1406 (9th Cir. 1985) (Kennedy, J.). Any “[d]oubts regarding the

propriety of release should be resolved in favor of the defendant.” Id. at 1405.

        The government bears the burden of demonstrating, by clear and convincing evidence, that

preventative detention is necessary to ensure the safety of the community.

    A. The Government Cannot Establish that the Firework Mr. Judd Allegedly Held is a
       “Dangerous Weapon.”

        The video footage submitted by the government clearly shows that the Mr. Judd did not

use the small firework in a manner consistent with a dangerous weapon, as defined by the D.C.

Circuit:

                In the District of Columbia, a dangerous weapon is anything that is
                likely to produce death or great bodily injury by the use made of it.
                An object is likely to produce great bodily injury if: (1) the design
                of the object is such that in its ordinary use it is likely to cause great
                bodily injury; or (2) the surrounding circumstances indicate that an
                object capable of causing great bodily injury is likely in fact so to be
                used.
United States v. Broadie, 452 F.3d 875, 881–82 (D.C. Cir. 2006) (citing Strong v. United States,

581 A.2d 383, 386 (D.C.1990)) (internal quotations omitted). This dual-prong approach was

recently reiterated by this Court in the context of the January 6th events. See United States v. Klein,

No. CR 21-236 (JDB), 2021 WL 1377128, at *6 (D.D.C. Apr. 12, 2021) (citing Bullock, 970 F.3d);

see also United States v. Chansley, No. 21-CR-3 (RCL), 2021 WL 861079, at *7 (D.D.C. Mar. 8,

2021) (noting that the Bail Reform Act does not provide a definition for “dangerous weapon” and

relying on court holdings in similar contexts elsewhere in Title 18).            Significantly, in some

contexts, even otherwise dangerous objects such as knives are not inherently dangerous weapons

                                                    4
         Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 5 of 15




merely because they have the potential to cause injury. See Broadie, 452 F.3d at 882. This is

because knives have alternative primary uses. Instead, for an object to be “inherently dangerous,”

its primary or ordinary use must be likely to cause great bodily injury. Id. at 881 (emphasis added).

       The Merriam-Webster dictionary defines “firecracker” as a “paper cylinder containing an

explosive and a fuse and set off to make a noise,” 1 and at least one court has recognized firecrackers

as having a “useful social and commercial purpose.” United States v. Johnson, 152 F.3d 618, 627

(7th Cir. 1998) (in examining whether a defendant had designed a destructive device). As this

Court is likely aware, firecrackers are used in traditional celebrations the world over and often

have important cultural significance. 2 Because of their common use in crowded, celebratory

events, by their very nature, small firecrackers like the one used by Mr. Judd are intended to be

used near people, such that the audible “bang”—its central thrill—can be experienced by

bystanders . Thus, it is clear that firecrackers have an ordinary use that is not likely to cause death

or severe bodily injury, even when used in proximity to others. As such, they cannot, by

controlling definition, be “inherently dangerous.” See Broadie, 452 F.3d at 881.

       Furthermore, there is nothing in the record to indicate that the firecracker was used in a

particular way that was likely to endanger life or inflict great bodily harm. Nothing suggests that

the firecracker at issue was anything other than a standard, noise-producing instrument. The best

evidence of this is, of course, the fact that nobody was harmed by its release: no bodily injury,

“great” or otherwise, was intended or resulted. In fact, the only reaction to the firecracker was a



1
 Firecracker, Merriam-Webster (May 4, 2021) (emphasis added), https://www.merriam-
webster.com/dictionary/firecracker.
2
  See, e.g., Alexis Stempien, The Evolution of Fireworks, Smithsonian Science Education Center
(Jul. 1, 2015) (explaining that firecrackers were invented in China and have been used to ward
off evil spirits and to mark celebratory occasions there for more than a thousand years),
https://ssec.si.edu/stemvisions-blog/evolution-fireworks.
                                                  5
         Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 6 of 15




momentary, ambiguous exclamation from a single, unidentified member of the crowd. See Gov’t

Br., Doc. No. 44 at 8. It is difficult to construe a firecracker as a “dangerous weapon” when the

very use that is characterized as “dangerous” produced so little notice, or reaction. Because the

government cannot establish that the firecracker was an ordinary instrument used in a manner

likely to cause great bodily harm, it fails to satisfy the second Broadie basis for qualifying as a

dangerous weapon. Broadie, 452 F.3d at 881-82.

       The government cannot establish that the firecracker was dangerous weapon under either

Broadie prong for the purposes of § 111(b).

   B. The Government Cannot Prove by Clear and Convincing Evidence that Detention is
      Necessary to Assure the Safety of the Community.

       Even if the Court finds that the firecracker is a dangerous weapon, the danger inquiry does

not end there. Under the Bail Reform Act, the Court must consider the following factors when

determining whether the government has set forth clear and convincing evidence that Mr. Judd be

detained: 1) the nature and circumstances of the offense charged; 2) the weight of the evidence;

3) the history and characteristics of the person charged; and 4) the nature and seriousness of the

danger posed by the person to any person in the community if he is released. 18 U.S.C. § 3142(g).

As explored infra, the balance of these factors weighs strongly in favor of release. As such, this

Court should release Mr. Judd with the conditions it deems necessary.

   1. The Nature and Circumstances of the Offense Charged

       By way of background, Mr. Judd’s support of the former President began in early 2015,

when he was working at a stadium in Texas and was able to attend one of the President’s early

campaign rallies. He thought the President was funny and that he showed that he cared about the

American people. Mr. Judd also felt that the President shared his conservative values. So strong

was his commitment to the President that in October 2020, Mr. Judd traveled to Maine as part of

                                                6
         Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 7 of 15




Stampede America 3 to canvass for President Trump. Leading up to the 2020 election, he also

attended additional Trump rallies. Throughout the process, Mr. Judd was an engaged, lawful,

peaceful participant in our democratic process; he never affiliated with any radical groups, which

espoused violence, and in expressing his political views and he never engaged in violence or

encouraged violence. Indeed, Mr. Judd’s stepfather explains: “I remember his excitement when

he was chosen to campaign for President Trump in Maine. . . . This then led to his trip to D.C. He

wanted to show his passion, support, respect, and gratitude for his country and former President.” 4

Mr. Judd decided to attend the event on January 6th to show support for the President and because

at that time—based on media reports and other statements by political leaders—he believed, like

millions of Americans, that election fraud had occurred.

       The government attempts to distract from the lack of probative evidence of danger by

emphasizing his post seeking a ride to Washington, D.C. that indicated (truthfully) that he has a

lawful license to carry a firearm. See Gov’t Mot., Doc. No. 44 at 11. Reading any implication here

is beyond speculative. Mr. Judd never said anything about using the firearm nor did he bring it

with him to the Capitol on January 6th, despite the positive response.

       Mr. Judd drove from Dallas to the Washington area with two women who responded to the

post. He arrived on the mall very early in the morning so that he could secure a good spot to see

the President speak. He spent the day listening to the President and the other speakers, cheering

with other supporters. In the afternoon, as the crowd swelled towards the Capitol building at the

direction of the President, Mr. Judd moved with them. The government suggests that Mr. Judd




3
  According to its website, Stampede America is “group of conservative activists across the
nation who engage voters on important issues in local, state, and federal elections and
government.” https://www.stampedeamerica.com/about-us
4
  Letter of Jay Conley, attached hereto as part of Exhibit 1.
                                                 7
           Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 8 of 15




was involved with the group of people who were alleged to have grabbed police shields to form a

barrier, but the video evidence shows just the opposite: Mr. Judd is seen allowing shields to pass

over his head and by him and passing one shield. He never took possession of a shield, shoved

anyone with a shield, or used a shield to threaten anyone.

       Importantly, Mr. Judd’s alleged conduct stands apart from that of defendants who have

been preventatively detained in that 1) he did not injure anyone and 2) he is not and never was a

member of a radical group such as the Proud Boys and 3) he did not make threats, intend, or plan

to commit violence. C.f., United States v. States v. Quaglin, No. 1:21-cr-40-TNM (detention

ordered for defendant whose media posts suggest he is a member of the Proud Boys and who is

depicted on video spraying MK-9 OC directly into an officer’s unprotected face and physically

striking an officer in the face with a plastic shield. Quaglin’s social media posts also suggest that

he planned violence for months in advance and celebrated his role after the protest turned into a

riot, see Doc. No. 14).

       In seeking detention, the government relies—as it must—on Mr. Judd’s alleged tossing of

a small firecracker, which injured no one. Even assuming, arguendo, that Mr. Judd actually threw

a small firecracker, the nature of the alleged offense is still not sufficiently dangerous to weigh in

favor of detention. To underscore the lack of danger, it is important to contextualize the alleged

conduct. The following cases are those in which defendants were released despite having engaged

in far more dangerous, threatening conduct:

       -    United States v. Richard Barnett, 1:21CR38-CRC, Barnett (now famously) entered the

            Capitol building armed with a stun gun, brazenly sat at Speaker Pelosi’s desk and posed

            for photos. He is also alleged to have stolen an envelope from the Speaker’s office.

            See Doc. No. 3 (Amended Complaint and Statement of Facts). Barnett is charged with,



                                                  8
    Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 9 of 15




     inter alia, knowingly entering and remaining in any restricted building without lawful

     authority while armed with a dangerous weapon, in violation of 18 U.S.C. §1752. On

     April 27, 2021, Judge Cooper granted his motion for reconsideration of bail and ordered

     him released into the High Intensity Supervision Program. See Doc. No. 29.

-    United States v. Robert Sanford, 1:21CR52-ZMF, Sanford is alleged to have hurled a

     fire extinguisher into a crowd of police officers and striking at least three officers in

     the head. Video footage allegedly captures Sanford screaming “traitors” and “cowards”

     at the officers. See Doc. No. 10 (Government’s Opposition to Defendant’s Motion to

     Reconsider Detention). Like Mr. Judd, Sanford is charged with, inter alia, assaulting

     police officers using a dangerous weapon, in violation of 18 U.S.C. §§ 111(a)(1) and

     (b). Yet on March 2, 2021, Judge Friedman granted Sanford’s motion for release and

     placed him on GPS monitoring. Doc. No. 11.

-    United States v. David Alan Blair, 1:21CR86-CRC, Blair was captured on body worn

     camera brandishing a lacrosse stick which served as a pole for a large confederate flag.

     See Doc. No. 1 (Complaint and Statement of Facts). While walking back and forth

     between the crowd and police officers, Blair is alleged to have exhorted, “hell naw, quit

     backing up, don’t be scared. . .”. As an officer advanced, Blair yelled at the officer:

     “what’s up motherfucker, what’s up, what’s up bitch.” Id. He then struck the officer in

     the chest with the lacrosse stick and had to be forcibly restrained by multiple officers

     Id. Notwithstanding this direct physical assault with a lacrosse stick, Blair was ordered

     released subject to conditions. Doc. 6. Like Mr. Judd, Blair is charged with, inter alia,

     assaulting police officers using a dangerous weapon, in violation of 18 U.S.C. §§

     111(a)(1) and (b).



                                           9
           Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 10 of 15




       -     United States v. Federico Klein, 1:21CR236(JDB), Klein is depicted on body worn

             camera “wedging [the] shield between the doors to the Capitol at approximately 3:00

             p.m. in an apparent effort to prevent the officers from closing the doors.” Doc. No. 29,

             p. 3 (Order granting motion to revoke detention order). Another video showed Klein

             “pushing the shield into an officer’s body in an attempt to break the police line.” Id.

             Despite this direct contact, the Court concluded that “Klein does not pose a substantial

             prospective threat to the community or any other person.” Id. at 25. Likewise, in Mr.

             Judd’s case, the government cannot show that poses a continuing danger to the

             community, especially now that the events of January 6 have dissipated.

       -     United States v. Patrick McCaughey, 1:21CR40(TNM), This Court recently granted

             Mr. McCaughey’s motion for release, based on, in part, the lack of evidence that

             McCaughey had used a shield in a manner that made it a dangerous weapon. Likewise,

             the government cannot establish that Mr. Judd used a firecracker, which may not have

             gone off and did not injure anyone, in a manner that qualifies it as a dangerous weapon.

   2. The Weight of the Evidence

       The weight of the evidence that Mr. Judd exercised his First Amendment Right to attend a

rally organized by the former President’s supporters is, of course, overwhelming. But as to the

critical issue in this case—whether he used a dangerous weapon—the evidence weighs squarely

against the government. Despite clear footage of the incident, there is every indication that the

firecracker was used in a manner that was not dangerous.

       The lack of evidence supporting the 111(b) charge is made clear by the government’s

ambiguous attempts to link Mr. Judd to other protestors, without clarifying how it perceives the

conduct to be a violation of any law. Specifically, it argues: “Judd can be seeing lifting an



                                                  10
        Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 11 of 15




American flag in the air triumphantly moments after another rioter throws a long projectile at

others.” Government’s Brief, Doc. No 44, at 10. Does the government suggest that the raising of

a flag, in conjunction with the chaotic activity around him, means that Mr. Judd was tacitly

approving of an illegal act? Does it mean that he was aiding and abetting the act? Attributing the

projectile to Mr. Judd is hyperbole. There is no way to discern from the video why Mr. Judd

waved a flag, at that moment or at any other. Indeed, Mr. Judd was waving a flag throughout much

of the day, not to celebrate violence, but in support of what he had hoped would be a great day for

democracy.

   3. The History and Characteristics of the Person Charged

       The attached letters are the best testament to Mr. Judd’s character. While a subset is

highlighted here, undersigned counsel respectfully requests that the Court review the attached

letters from Mr. Judd’s family and neighbor attached hereto as Exhibit 1.

       Mr. Judd was born and raised in Dallas, Texas. He and his two siblings enjoyed a stable,

two-parent, middle class childhood. He attended college at University of North Texas where he

earned a degree in hospitality management. He has long been an active member of the Grapevine

Church of Christ. In 2018 tragedy struck the family when his father suddenly died after slipping

in the bathroom and hitting his head. Soon thereafter, Mr. Judd’s grandmother was diagnosed with

COPD. When he lost his job as a manager at the Dallas Airport’s Chik-fil-a due to the pandemic,

Mr. Judd because his grandmother’s fulltime caretaker. He was understandably devastated to learn

she passed away shortly after he was arrested in this case. He still carries grief and guilt that he

was not by her side when she passed.

       By all indications, Mr. Judd has led a wholesome, law-abiding life. It is clear from the

letters in support and otherwise that Mr. Judd’s participation in the events on January 6th was an



                                                11
         Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 12 of 15




extreme outlier in conduct, such that they have no precedential or predictive value for future

conduct.

    4.    The Nature and Seriousness of the Danger Posed by the Person to any Person in the
         community if he is Released.

         As it relates to the January 6th cases, the D.C. Circuit recently held that: “[t]o order a

defendant preventatively detained, a court must identify an articulable threat posed by the

defendant to an individual or the community. The threat need not be of physical violence, and may

extend to “non-physical harms such as corrupting a union. But it must be clearly identified.”

Munchel¸ 991 F.3d at 1283 (citation and internal quotations omitted). 5 The D.C. Circuit further

held that this Court must consider the specific circumstances that made the defendant’s dangerous

conduct possible. Id. (“The District Court also failed to demonstrate that it considered the specific

circumstances that made it possible, on January 6, for Munchel and Eisenhart to threaten the

peaceful transfer of power. The appellants had a unique opportunity to obstruct democracy on

January 6…”). Thus, if this Court follows the directive to “consider [the threat] in context,” it

should find that Mr. Judd does not pose a particular danger because the circumstances that

presented themselves that day—including encouragement by the former President—are no longer

present. Indeed, the only other times he engaged the political process were entirely lawful. Before

January 6th, Mr. Judd was an engaged member of the democratic process—someone whose lawful



5
  In Munchel, the Circuit did not find that the government had sufficient evidence of dangerousness
where the defendants went to the January 6th rally with tactical vests, a stun gun and at least a
pocketknife. 991 F.3d at 1276. They met with members of the Oath Keepers militia and bragged
about “enter[ing] the building with armor and f_ing weapons.” Id. Once inside, they gathered zip
ties and went to the Senate gallery. Id. When agents searched their home, they found firearms and
a “large quantity of loaded magazines.” Id. at 1277. By contrast, the government does not allege
that Mr. Judd brought equipment such as a tactical vest, or a weapon such as a stun gun or a knife.
Mr. Judd did not meet with any militia members. And like the defendants in Munchel, he had no
physical interactions and did not vandalize any property when inside the Capitol.

                                                 12
        Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 13 of 15




activism is encouraged by political leaders on both side of the aisle.           Mr. Judd’s limited

participation was fully bounded by the scope of the January 6th events. The attached letters

describe a peaceful, law-abiding young man. In short, the government cannot establish that he

presents a danger to the community if he is released.

   B. The Government Cannot Show Mr. Judd is a Flight Risk

   The burden of persuasion regarding risk-of-flight always remains with the government,

irrespective of applicable presumptions. Any decision about whether Mr. Judd poses a serious risk

of flight must focus on whether any combination of conditions could assure Mr. Judd’s return if

released pending trial. 18 U.S.C. § 3142(f)(2).

       “[A] defendant's past conduct is important evidence—perhaps the most important—in

predicting his probable future conduct.” Pope v. United States, 739 A.2d 819, 827 (D.C. App.

1999) (internal citations omitted). There is nothing in Mr. Judd’s record to show he is a flight risk

or a danger to the community. He lives in Texas with his loving family. He is an active member

of his church and his community. The attached letters demonstrate his deep ties to his community

and his non-violent character.

       Furthermore, and perhaps more importantly, Mr. Judd has limited financial resources,

rendering him largely incapable of fleeing. See United States v. Chrestman, No. 21-MJ-218

(ZMF), 2021 WL 765662 (D.D.C. Feb. 26, 2021) (“[T]here’s nothing in the record suggesting [the

defendant] has much in the way of accumulated financial resources, and therefore he doesn't appear

to have way to finance flight from the jurisdiction for any extended period of time”); United States

v. Nwokoro, 651 F.3d 108, 110–11 (D.C. Cir. 2011) (noting that evidence “favoring appellant’s

pretrial release” included the fact that appellant had no assets under his control, no ability to flee

the country, and “no prior criminal record”).



                                                  13
        Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 14 of 15




       Mr. Judd has neither the incentive to leave Texas nor the financial resources to do so. As

such, the government cannot establish that he is a flight risk.

                                             CONCLUSION

       Bail conditions including home confinement, electronic GPS monitoring, and third-party

custody, would be sufficient to mitigate any risk to the community and to secure Mr. Judd’s

appearance in court. For all of the reasons stated above, the Court should reject the government’s

request for pretrial detention and should release Mr. Judd on home confinement or under any other

conditions the Court sees fit to impose.

                                              Respectfully submitted,



                                              David Judd

                                              By Counsel

                                              ___/s/_____________
                                              Elizabeth Mullin
                                              Virginia Bar Number 86668
                                              DC Bar Number 484020
                                              Assistant Federal Public Defender

                                              Office of the Federal Public Defender
                                              1650 King Street, Suite 500
                                              Alexandria, Virginia 22314
                                              (703) 600-0879 (T)
                                              (703) 600-0880 (F)
                                              Elizabeth_Mullin@fd.org (email)




                                                 14
        Case 1:21-cr-00040-TNM Document 55 Filed 05/07/21 Page 15 of 15




                              CERTIFICATE OF SERVICE
        I hereby certify that on May 7, 2021, I will electronically file the foregoing pleading with
the Clerk of the Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all counsel of record.


                                              ___/s/____________
                                              Elizabeth Mullin
                                              Virginia Bar Number 86668
                                              DC Bar Number 484020
                                              Assistant Federal Public Defender




                                                15
